Citation Nr: 1046920	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  05-31 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from November 1970 until 
November 1974.  This appeal comes before the Department of 
Veterans Affairs (VA) Board of Veterans Appeals (Board) from 
rating decisions of the VA Regional Office (RO) in Houston, Texas 
that, among other things, denied service connection for 
asbestosis and a chronic acquired psychiatric disorder. The Board 
remanded the case for evidentiary development as to those matters 
in March 2009.  

The Board denied service connection for asbestosis and a chronic 
acquired psychiatric disorder in a January 2010 decision.  In 
August 2010, counsel for the Veteran and VA (the parties) filed a 
Joint Motion for Partial Remand with the Court to vacate that 
portion of the January 2010 Board decision that denied service 
connection for a chronic acquired psychiatric disorder, and 
remand this matter to the Board for proceedings consistent with 
the Joint Motion.  The parties noted that the appellant had 
expressly abandoned the claim of entitlement to service 
connection for asbestosis.  The Court granted the Joint Motion in 
August 2010.  

Following review of the record and for reasons discussed below, 
the appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Additional development is necessary prior to further disposition 
of the issue on appeal.  In the August 2010 Joint Motion for 
Partial Remand, the parties found that the Board had not properly 
fulfilled its duty to assist the Veteran as set forth in 38 
U.S.C.A. § 5103A (d) (1) (West 2002 & Supp. 2010) by not 
requesting treatment records that were potentially relevant to 
his claim.  Specifically, it was noted that in an April 2009 VA 
neuropsychiatric examination report, the examiner referred to 
neuropsychological testing conducted by Diane Mosnik, PhD in 2005 
that the Board had referenced in its August 2010 decision that 
was not of record.  It was therefore found that it was unknown 
what psychiatric diagnosis, if any, Dr. Mosnik might have 
provided in her report.  The parties indicated that the Board was 
remiss in not obtaining Dr. Mosnik's report and/or not addressing 
the lack thereof, and by concluding that there was nothing to 
suggest that there was any outstanding evidence that had not been 
obtained. 

The Board's review of the April 2009 VA examination report 
indicates that the examiner did not specify whether Dr. Mosnik 
was a private or VA clinician.  Additionally, it was noted that 
she recommended that the appellant undergo neuropsychological 
reevaluation in nine to 12 months 'to determine progression and 
rule out a gradually progressing condition..."  The Veteran should 
therefore be contacted to provide clarifying information 
regarding Dr. Mosnik, and where he received this and any ensuing 
evaluation or treatment for psychiatric disability.

Additionally, the Board observes that since the most recent 
supplemental statement of the case in November 2009, additional 
supporting clinical evidence, including VA outpatient records 
pertinent to the claim of service connection for a chronic 
acquired psychiatric disorder, was received.  This information 
has not heretofore been considered in the adjudication of this 
case.  Neither the Veteran nor his representative has waived 
consideration of this evidence by the agency of original 
jurisdiction.  Under the circumstances, the Board cannot consider 
this submission in the first instance and must remand this matter 
to the RO for a supplemental statement of the case. See 38 C.F.R. 
§§ 19.38(b) (3), 20.1304(c) (2010).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appellant and request that 
he provide authorization identifying the 
names and addresses of all providers who 
have treated him for psychiatric 
disability, to include Dr. Mosnik, and 
those within the VA system.  After 
securing the necessary releases, the AOJ 
should request this information.  

2.  Assuming a proper release and 
identification, the AOJ should secure Dr. 
Diane Mosnik's 2005 neuropsychological 
testing report and any associated 
evaluation and any subsequent clinical 
data in this regard.

3.  After taking any further development 
deemed appropriate, the AOJ should 
readjudicate the issue on appeal.  If the 
benefit is not granted, the Veteran and 
his representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the case is returned to the Board for 
appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).


